Judge Nicholas
delivered (he opinion of the Court.
Complainant, as administrator de bonis non, filed his bill against Felts and his sureties in administration bond as a former administrator of the deceased Brown, to recover from them the amount of the assets which come to the hands of said Felts whilst administrator, and which it is alleged he converted to his own use and wasted.
The defendants below defaulted; the bill was taken for confessed, and a decree rendered against them.
The right to recover for the assets which came to the hands oí the first administrator and were by him wasted, is in the distributees of Brown, and not. the administrator de bonis non. See Graves &c. vs Downeys III, Mon. 855.
Breathitt, for plaintiffs.
The decree is therefore reversed, and the cause remanded to the circuit court with directions to dismiss complainant’s bill.